UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam RetirementReady® Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2010 Date of reporting period: October 31, 2009 Item 1. Schedule of Investments: Putnam RetirementReady® Funds The fund's portfolios 10/31/09 (Unaudited) 2050 Fund Shares Value Absolute Return Funds* 10.6% Putnam Absolute Return 100 Fund (Class Y) 4,399 $45,489 Putnam Absolute Return 300 Fund (Class Y) Putnam Absolute Return 500 Fund (Class Y) 15,379 166,245 Putnam Absolute Return 700 Fund (Class Y) 50,868 568,708 Total Absolute Return Funds (cost $765,216) $780,442 Asset Allocation Funds* 89.0% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 399,562 5,370,119 Putnam Asset Allocation: Growth Portfolio (Class Y) 108,209 1,185,972 Total Asset Allocation Funds (cost $5,195,633) $6,556,091 Fixed Income Funds* 0.4% Putnam Money Market Fund (Class A) 30,204 $30,204 Total Fixed Income Funds (cost $30,204) $30,204 Total Investments (cost $5,991,053)(a) * Percentages indicated are based on net assets of $7,370,066 2045 Fund Shares Value Absolute Return Funds* 11.0% Putnam Absolute Return 100 Fund (Class Y) 14,674 $151,731 Putnam Absolute Return 300 Fund (Class Y) Putnam Absolute Return 500 Fund (Class Y) 30,778 332,712 Putnam Absolute Return 700 Fund (Class Y) 101,802 1,138,142 Total Absolute Return Funds (cost $1,591,077) $1,622,585 Asset Allocation Funds* 88.8% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 680,650 9,147,938 Putnam Asset Allocation: Growth Portfolio (Class Y) 358,716 3,931,531 Total Asset Allocation Funds (cost $10,280,228) $13,079,469 Fixed Income Funds* 0.4% Putnam Money Market Fund (Class A) 61,137 $61,137 Total Fixed Income Funds (cost $61,137) $61,137 Total Investments (cost $11,932,442)(a) * Percentages indicated are based on net assets of $14,727,082 2040 Fund Shares Value Absolute Return Funds* 11.8% Putnam Absolute Return 100 Fund (Class Y) 38,981 $403,060 Putnam Absolute Return 300 Fund (Class Y) Putnam Absolute Return 500 Fund (Class Y) 45,423 491,024 Putnam Absolute Return 700 Fund (Class Y) 150,244 1,679,723 Total Absolute Return Funds (cost $2,526,586) $2,573,807 Asset Allocation Funds* 87.8% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 724,040 9,731,105 Putnam Asset Allocation: Growth Portfolio (Class Y) 861,152 9,438,225 Total Asset Allocation Funds (cost $15,161,699) $19,169,330 Fixed Income Funds* 0.4% Putnam Money Market Fund (Class A) 90,922 $90,922 Total Fixed Income Funds (cost $90,922) $90,922 Total Investments (cost $17,779,207)(a) * Percentages indicated are based on net assets of $21,829,613 2035 Fund Shares Value Absolute Return Funds* 13.7% Putnam Absolute Return 100 Fund (Class Y) 79,772 $824,844 Putnam Absolute Return 300 Fund (Class Y) Putnam Absolute Return 500 Fund (Class Y) 94,313 1,019,527 Putnam Absolute Return 700 Fund (Class Y) 230,243 2,574,113 Total Absolute Return Funds (cost $4,342,648) $4,418,484 Asset Allocation Funds* 85.4% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 539,609 7,252,339 Putnam Asset Allocation: Growth Portfolio (Class Y) 1,852,607 20,304,566 Total Asset Allocation Funds (cost $21,462,693) $27,556,905 Fixed Income Funds* 0.9% Putnam Money Market Fund (Class A) 298,051 $298,051 Total Fixed Income Funds (cost $298,051) $298,051 Total Investments (cost $26,103,392)(a) * Percentages indicated are based on net assets of $32,253,433 2030 Fund Shares Value Absolute Return Funds* 18.3% Putnam Absolute Return 100 Fund (Class Y) 102,946 $1,064,463 Putnam Absolute Return 300 Fund (Class Y) 36,075 384,924 Putnam Absolute Return 500 Fund (Class Y) 180,614 1,952,441 Putnam Absolute Return 700 Fund (Class Y) 380,959 4,259,119 Total Absolute Return Funds (cost $7,529,135) $7,660,947 Asset Allocation Funds* 79.3% Putnam Asset Allocation: Balanced Portfolio (Class Y) 339,873 $3,334,157 Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) 110,476 1,484,792 Putnam Asset Allocation: Growth Portfolio (Class Y) 2,585,524 28,337,349 Total Asset Allocation Funds (cost $26,267,852) $33,156,298 Fixed Income Funds* 2.4% Putnam Money Market Fund (Class A) 1,019,166 $1,019,166 Total Fixed Income Funds (cost $1,019,166) $1,019,166 Total Investments (cost $34,816,153)(a) * Percentages indicated are based on net assets of $41,785,570 2025 Fund Shares Value Absolute Return Funds* 26.0% Putnam Absolute Return 100 Fund (Class Y) 162,063 $1,675,736 Putnam Absolute Return 300 Fund (Class Y) 167,037 1,782,288 Putnam Absolute Return 500 Fund (Class Y) 263,602 2,849,534 Putnam Absolute Return 700 Fund (Class Y) 568,850 6,359,745 Total Absolute Return Funds (cost $12,449,617) $12,667,303 Asset Allocation Funds* 70.7% Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,678,017 $16,461,344 Putnam Asset Allocation: Conservative Portfolio (Class Y) Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) 1,636,920 17,940,643 Total Asset Allocation Funds (cost $28,164,199) $34,401,987 Fixed Income Funds* 3.3% Putnam Money Market Fund (Class A) 1,618,665 $1,618,665 Total Fixed Income Funds (cost $1,618,665) $1,618,665 Total Investments (cost $42,232,481)(a) * Percentages indicated are based on net assets of $48,627,209 2020 Fund Shares Value Absolute Return Funds* 34.9% Putnam Absolute Return 100 Fund (Class Y) 210,910 $2,180,805 Putnam Absolute Return 300 Fund (Class Y) 342,178 3,651,037 Putnam Absolute Return 500 Fund (Class Y) 402,239 4,348,208 Putnam Absolute Return 700 Fund (Class Y) 589,760 6,593,521 Total Absolute Return Funds (cost $16,490,123) $16,773,571 Asset Allocation Funds* 60.8% Putnam Asset Allocation: Balanced Portfolio (Class Y) 2,552,332 $25,038,377 Putnam Asset Allocation: Conservative Portfolio (Class Y) 168,502 1,460,909 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) 251,171 2,752,837 Total Asset Allocation Funds (cost $23,846,467) $29,252,123 Fixed Income Funds* 4.4% Putnam Money Market Fund (Class A) 2,119,209 $2,119,209 Total Fixed Income Funds (cost $2,119,209) $2,119,209 Total Investments (cost $42,455,799)(a) * Percentages indicated are based on net assets of $48,088,506 2015 Fund Shares Value Absolute Return Funds* 45.4% Putnam Absolute Return 100 Fund (Class Y) 321,135 $3,320,532 Putnam Absolute Return 300 Fund (Class Y) 625,230 6,671,202 Putnam Absolute Return 500 Fund (Class Y) 934,529 10,102,263 Putnam Absolute Return 700 Fund (Class Y) 517,419 5,784,740 Total Absolute Return Funds (cost $25,471,447) $25,878,737 Asset Allocation Funds* 49.0% Putnam Asset Allocation: Balanced Portfolio (Class Y) 1,765,067 $17,315,311 Putnam Asset Allocation: Conservative Portfolio (Class Y) 1,227,566 10,642,994 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Total Asset Allocation Funds (cost $23,030,827) $27,958,305 Fixed Income Funds* 5.7% Putnam Money Market Fund (Class A) 3,243,248 $3,243,248 Total Fixed Income Funds (cost $3,243,248) $3,243,248 Total Investments (cost $51,745,522)(a) * Percentages indicated are based on net assets of $57,015,702 2010 Fund Shares Value Absolute Return Funds* 57.4% Putnam Absolute Return 100 Fund (Class Y) 181,013 $1,871,674 Putnam Absolute Return 300 Fund (Class Y) 401,613 4,285,208 Putnam Absolute Return 500 Fund (Class Y) 570,583 6,167,999 Putnam Absolute Return 700 Fund (Class Y) 43,971 491,592 Total Absolute Return Funds (cost $12,634,483) $12,816,473 Asset Allocation Funds* 36.7% Putnam Asset Allocation: Balanced Portfolio (Class Y) 101,599 $996,684 Putnam Asset Allocation: Conservative Portfolio (Class Y) 831,364 7,207,925 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Total Asset Allocation Funds (cost $6,962,445) $8,204,609 Fixed Income Funds* 5.9% Putnam Money Market Fund (Class A) 1,309,080 $1,309,080 Total Fixed Income Funds (cost $1,309,080) $1,309,080 Total Investments (cost $20,906,008)(a) * Percentages indicated are based on net assets of $22,328,313 Maturity Fund Shares Value Absolute Return Funds* 60.2% Putnam Absolute Return 100 Fund (Class Y) 133,456 $1,379,939 Putnam Absolute Return 300 Fund (Class Y) 303,113 3,234,217 Putnam Absolute Return 500 Fund (Class Y) 424,177 4,585,354 Putnam Absolute Return 700 Fund (Class Y) Total Absolute Return Funds (cost $9,063,804) $9,199,510 Asset Allocation Funds* 34.2% Putnam Asset Allocation: Balanced Portfolio (Class Y) $ Putnam Asset Allocation: Conservative Portfolio (Class Y) 603,978 5,236,490 Putnam Asset Allocation: Equity Portfolio (Class Y) Putnam Asset Allocation: Growth Portfolio (Class Y) Total Asset Allocation Funds (cost $4,988,979) $5,236,490 Fixed Income Funds* 5.9% Putnam Money Market Fund (Class A) 900,689 $900,689 Total Fixed Income Funds (cost $900,689) $900,689 Total Investments (cost $14,953,472) (a) * Percentages indicated are based on net assets of $15,292,419 NOTES (a) The aggregate identified cost on a tax basis as of period end were as follows: Net Cost for Unrealized Federal Unrealized Unrealized Appreciation/ Income Tax Appreciation (Depreciation) (Depreciation) Purposes RetirementReady 2050 Fund $1,301,660 $(13,926) $1,287,734 $6,079,003 2045 Fund 2,755,819 (23,180) 2,732,639 12,030,552 2040 Fund 3,956,924 (46,097) 3,910,827 17,923,232 2035 Fund 5,990,805 (55,037) 5,935,768 26,337,672 2030 Fund 6,814,512 (44,681) 6,769,831 35,066,580 2025 Fund 6,156,254 (40,620) 6,115,634 42,572,321 2020 Fund 5,404,483 (20,729) 5,383,754 42,761,149 2015 Fund 3,773,460 (12,576) 3,760,884 53,319,406 2010 Fund 1,428,047 (3,008,242) (1,580,195) 23,910,357 Maturity Fund 386,529 (1,925,854) (1,539,325) 16,876,014 Security valuation: The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, each underlying Putnam Fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the underlying Putnam Fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that each underlying Putnam Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $52,865 $7,728 $- $45,489 Putnam Absolute Return 300 Fund - Putnam Absolute Return 500 Fund 191,732 28,336 - 166,245 Putnam Absolute Return 700 Fund 651,697 96,599 - 568,708 Putnam Asset Allocation: Balanced Portfolio - Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 607,318 1,593,363 - 5,370,119 Putnam Asset Allocation: Growth Portfolio 136,255 476,727 - 1,185,972 Putnam Income Strategies Fund - Putnam Money Market Fund 6,858 43,539 18 30,204 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $170,886 $20,273 $- $151,731 Putnam Absolute Return 300 Fund - Putnam Absolute Return 500 Fund 372,049 45,045 - 332,712 Putnam Absolute Return 700 Fund 1,264,456 153,562 - 1,138,142 Putnam Asset Allocation: Balanced Portfolio - Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 801,798 2,875,537 - 9,147,938 Putnam Asset Allocation: Growth Portfolio 823,728 1,256,760 - 3,931,531 Putnam Income Strategies Fund - Putnam Money Market Fund 14,804 169,906 15 61,137 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $451,271 $51,163 $- $403,060 Putnam Absolute Return 300 Fund - Putnam Absolute Return 500 Fund 545,984 63,268 - 491,024 Putnam Absolute Return 700 Fund 1,855,676 215,688 - 1,679,723 Putnam Asset Allocation: Balanced Portfolio - Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 959,684 3,304,919 - 9,731,105 Putnam Asset Allocation: Growth Portfolio 1,692,316 2,711,710 - 9,438,225 Putnam Income Strategies Fund - Putnam Money Market Fund 27,437 454,521 29 90,922 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $894,728 $76,154 $- $824,844 Putnam Absolute Return 300 Fund - Putnam Absolute Return 500 Fund 1,097,376 92,828 - 1,019,527 Putnam Absolute Return 700 Fund 2,752,106 236,800 - 2,574,113 Putnam Asset Allocation: Balanced Portfolio - Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 553,626 2,801,114 - 7,252,339 Putnam Asset Allocation: Growth Portfolio 2,852,868 5,588,201 - 20,304,566 Putnam Income Strategies Fund - Putnam Money Market Fund 146,147 714,242 57 298,051 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,145,830 $89,421 $- $1,064,463 Putnam Absolute Return 300 Fund 409,347 30,460 - 384,924 Putnam Absolute Return 500 Fund 2,084,207 161,937 - 1,952,441 Putnam Absolute Return 700 Fund 4,518,205 353,355 - 4,259,119 Putnam Asset Allocation: Balanced Portfolio 3,535,613 264,389 19,098 3,334,157 Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio 203,960 1,775,427 - 1,484,792 Putnam Asset Allocation: Growth Portfolio 2,596,454 11,697,242 - 28,337,349 Putnam Income Strategies Fund - Putnam Money Market Fund 309,542 822,277 141 1,019,166 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,803,976 $140,717 $- $1,675,736 Putnam Absolute Return 300 Fund 1,900,015 146,306 - 1,782,288 Putnam Absolute Return 500 Fund 3,044,727 240,273 - 2,849,534 Putnam Absolute Return 700 Fund 6,751,987 534,771 - 6,359,745 Putnam Asset Allocation: Balanced Portfolio 6,065,635 1,538,292 107,474 16,461,344 Putnam Asset Allocation: Conservative Portfolio - Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio 1,831,312 18,779,714 - 17,940,643 Putnam Income Strategies Fund - Putnam Money Market Fund 312,006 1,381,351 235 1,618,665 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $2,310,983 $146,464 $- $2,180,805 Putnam Absolute Return 300 Fund 3,828,408 237,483 - 3,651,037 Putnam Absolute Return 500 Fund 4,571,131 288,954 - 4,348,208 Putnam Absolute Return 700 Fund 6,889,684 448,654 - 6,593,521 Putnam Asset Allocation: Balanced Portfolio 3,072,055 12,197,436 185,387 25,038,377 Putnam Asset Allocation: Conservative Portfolio 1,512,983 89,031 7,279 1,460,909 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio 379,964 8,144,293 - 2,752,837 Putnam Income Strategies Fund - Putnam Money Market Fund 344,058 2,019,555 325 2,119,209 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $3,507,061 $211,461 $- $3,320,532 Putnam Absolute Return 300 Fund 6,977,004 419,680 - 6,671,202 Putnam Absolute Return 500 Fund 10,584,302 631,434 - 10,102,263 Putnam Absolute Return 700 Fund 6,682,903 1,045,436 - 5,784,740 Putnam Asset Allocation: Balanced Portfolio 1,474,586 14,188,995 160,598 17,315,311 Putnam Asset Allocation: Conservative Portfolio 2,560,662 9,063,321 111,229 10,642,994 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 68,306 3,500,852 16,402 - Putnam Money Market Fund 515,831 4,045,029 544 3,243,248 Totals Market values are shown for those securities affiliated at period end. RetirementReady 2010 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $2,018,838 $160,939 $- $1,871,674 Putnam Absolute Return 300 Fund 4,576,047 362,504 - 4,285,208 Putnam Absolute Return 500 Fund 6,604,411 530,819 - 6,167,999 Putnam Absolute Return 700 Fund 978,985 506,697 - 491,592 Putnam Asset Allocation: Balanced Portfolio 263,847 3,181,469 15,857 996,684 Putnam Asset Allocation: Conservative Portfolio 1,316,275 1,042,189 62,205 7,207,925 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 248,485 7,793,690 35,923 - Putnam Money Market Fund 261,572 2,590,902 247 1,309,080 Totals Market values are shown for those securities affiliated at period end. RetirementReady Maturity Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Absolute Return 100 Fund $1,473,609 $104,051 $- $1,379,939 Putnam Absolute Return 300 Fund 3,420,606 242,784 - 3,234,217 Putnam Absolute Return 500 Fund 4,857,211 346,835 - 4,585,354 Putnam Absolute Return 700 Fund - Putnam Asset Allocation: Balanced Portfolio 28,711 761,160 - - Putnam Asset Allocation: Conservative Portfolio 4,499,105 509,191 34,480 5,236,490 Putnam Asset Allocation: Equity Portfolio - Putnam Asset Allocation: Growth Portfolio - Putnam Income Strategies Fund 536,676 12,629,094 58,156 - Putnam Money Market Fund 129,806 327,778 116 900,689 Totals Market values are shown for those securities affiliated at period end. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of October 31, 2009: Investments in Securities Fund Level 1 Level 2 Level 3 Putnam RetirementReady 2050 Fund $7,366,737 $- $- Putnam RetirementReady 2045 Fund 14,763,191 - - Putnam RetirementReady 2040 Fund 21,834,059 - - Putnam RetirementReady 2035 Fund 32,273,440 - - Putnam RetirementReady 2030 Fund 41,836,411 - - Putnam RetirementReady 2025 Fund 48,687,955 - - Putnam RetirementReady 2020 Fund 48,144,903 - - Putnam RetirementReady 2015 Fund 57,080,290 - - Putnam RetirementReady 2010 Fund 22,330,162 - - Putnam RetirementReady Maturity Fund 15,336,689 - - For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady® Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 30, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: December 30, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 30, 2009
